IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KEITH A. HICKS,                       §
                                       §   No. 176, 2017
       Defendant Below-                §
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID 1012011972 (K)
       Plaintiff Below-                §
       Appellee.                       §

                          Submitted: April 25, 2017
                          Decided:   June 15, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                   ORDER

      This 15th day of June 2017, the Court has considered this matter on the basis

of the opening brief and the State’s motion to affirm and has determined that the

Superior Court’s judgment summarily dismissing the appellant’s untimely motion

for postconviction relief should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its well-reasoned Order dated March 30, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice